     Case 1:19-cr-00183-TSE Document 15 Filed 09/19/19 Page 1 of 4 PageID# 56



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

    UNITED STATES OF AMERICA

         v.                                           Civil Action No. 1:19-cr-183

    HAROON K. ULLAH


                        MOTION TO RESOLVE DISPUTE OVER
                      DEFENDANT’S MENTAL HEALTH RECORDS

        Defendant Haroon K. Ullah, PhD (“Dr. Ullah”), through counsel, moves this Court to enter

an order resolving the dispute over his mental health records. Dr. Ullah waives his right to a

hearing on this motion.

        On Wednesday, September 18, 2019, Dr. Ullah, while expressly reserving all rights

inherent in his psychotherapist-patient privilege with his therapist, produced a summary report

from his therapist detailing his mental health condition to the Government and to Pretrial Services. 1

This satisfies the probation officer’s needs in preparing the final presentence investigation report;

however, the probation officer has refused to relent on their proposal and the Government has not

taken a position on this issue. The probation officer’s proposal, which amounts to forced, non-

confidential therapy, as a bond condition, impermissibly contravenes the psychotherapist-patient

privilege. Accordingly, this Court should cancel the hearing currently set for Friday, September

20, 2019, and proceed as planned to sentencing on October 11, 2019.




1
 To the extent this Court desires to review the summary report, Dr. Ullah will provide it to the
Court upon request under seal.
                                                  1
   Case 1:19-cr-00183-TSE Document 15 Filed 09/19/19 Page 2 of 4 PageID# 57



                                        BACKGROUND

       On June 27, 2019, Dr. Ullah waived his right to indictment and pled guilty to one count of

theft of government funds, in violation of 18 U.S.C. § 641. See June 27, 2019 Minute Entry (ECF

No. 6). The Court scheduled sentencing for October 11, 2019. See id.

       That same day, the Court released Dr. Ullah on $25,000 bond and imposed a number of

conditions of release. See Order Setting Conditions of Release at 1-2 (ECF No. 11). But the Court

did not order Dr. Ullah to undergo any mental health treatment. See id. Nor, as this Court has

noted, did it order Dr. Ullah “to waive any rights of confidentiality regarding his medical

treatment.” Sealed Order at 1 (ECF No. 13).

       Roughly two months later, on August 22, 2019, this Court entered a sealed order in this

case. See id. That Order specifies that Dr. Ullah informed his probation officer that he had sought

mental health treatment, but refused to sign a release regarding his treatment and condition. See

id. at 1. As a result, the Order continues, the probation officer asked the Court to “requir[e] that

[Dr. Ullah] participate in mental health treatment and counseling as directed by Pretrial Services

and . . . waive all rights of confidentiality to such information.” Id. “It appears,” the Court

concluded, that Dr. Ullah “would object to the imposition of such a condition.” Id. In turn, the

Court set a hearing on the matter for September 6, 2019, see id., which it later rescheduled for

September 20, 2019.

                                          ARGUMENT

       “The rules on privilege apply to all stages of a case or proceeding.” Fed. R. Evid. 1101(c).

Though Rule 1101(d) provides that the Federal Rules of Evidence do not apply to “sentencing”

and proceedings regarding “considering whether to release [a defendant] on bail or otherwise” the

Federal Rules of Evidence, Rule 1101(d) “except[s] [] those [rules] on privilege” from its purview.



                                                 2
   Case 1:19-cr-00183-TSE Document 15 Filed 09/19/19 Page 3 of 4 PageID# 58



       “The United States Supreme Court has recognized a psychotherapist-patient privilege,

finding that psychotherapy serves ‘a public good of transcendent importance.’” United States v.

Bolander, 722 F.3d 199, 221 (4th Cir. 2013) (quoting Jaffee v. Redmond, 518 U.S. 1, 11 (1996)).

By the time of the Supreme Court’s decision in Jaffee, “all fifty states plus the District of Columbia

had some version of the psychotherapist-patient privilege.”            Id.   In sum, “confidential

communications between a patient and a [psychotherapist], during the course of diagnosis or

treatment, are privileged and protected from discovery.” Id.

       In reaching its decision to recognize the privilege, the Jaffee Court rejected the use of a

balancing test to determine whether to order disclosure of mental health records. See 518 U.S. at

17. “Effective psychotherapy,” the Court explained, “depends upon an atmosphere of confidence

and trust in which the patient is willing to make a frank and complete disclosure of facts, emotions,

memories and fears.” Id. at 10. Thus, “[m]aking the promise of confidentiality contingent upon a

trial judge’s later evaluation of the relative importance of the patient’s interest in privacy and the

evidentiary need for disclosure,” the Court concluded, “would eviscerate the effectiveness of the

privilege.” Id. at 17.

       The probation officer’s proposal in this case would do just that. Initially, as the Supreme

Court made clear in Jaffee, forced mental health counseling without confidentiality is a feckless

endeavor. Furthermore, Dr. Ullah’s proposal—that he submit a summary report from his mental

health care provider to pretrial services—provides the probation officer with all that she needs to

prepare the presentence investigation report. Finally, nothing in the Order Setting Conditions of

Release or the Plea Agreement could be construed as a waiver of privilege. Contra United States

v. Lara, 850 F.3d 686, 691 (4th Cir. 2017) (holding that defendant waived psychotherapist-patient

privilege in acknowledging terms of supervised probation, which permitted “unrestricted



                                                  3
   Case 1:19-cr-00183-TSE Document 15 Filed 09/19/19 Page 4 of 4 PageID# 59



communication” between probation and treatment providers). Accordingly, this Court is without

grounds to force Dr. Ullah to waive the psychotherapist-patient privilege.

                                         CONCLUSION

       For these reasons, Dr. Ullah requests that this Court cancel the hearing on this issue set for

Friday, September 20, 2019 and proceed as planned to sentencing on October 11, 2019.



Dated: September 19, 2019                     Respectfully submitted,


                                              /s/ Pascal F. Naples
                                              Mark E. Schamel (Admitted Pro Hac Vice)
                                              Pascal F. Naples (VSB No. 87849)
                                              WOMBLE BOND DICKINSON (US) LLP
                                              1200 Nineteenth Street, NW, Suite 500
                                              Washington, DC 20036
                                              Tel: (202) 857-4481
                                              Fax: (202) 261-0087
                                              E-mail: Mark.Schamel@wbd-us.com
                                              E-mail: Pascal.Naples@wbd-us.com

                                              Counsel for Haroon K. Ullah




                                                 4
